Citation Nr: 0516390	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to October 
1963. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In March 2005 the veteran presented 
oral testimony at a videoconference hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the July 2003 rating decision, the RO granted service 
connection for bilateral hearing loss.  An April 2004 VA 
outpatient treatment record reflects a complaint of ringing 
in an ear.  The veteran has filed a claim for tinnitus and 
has testified to such.  Another report noted rare tinnitus 
and no tinnitus.  Clearly, there is a conflict.  In light of 
the above and the veteran's in-service noise exposure, a VA 
medical examination and opinion are necessary.

Accordingly, this case is remanded for the following:

The AMC should schedule the veteran for 
an examination to determine the nature 
and extent of the tinnitus, if any.  The 
examiner should opine on whether it is as 
least as likely as not that the tinnitus 
is related to events in active service or 
the service-connected hearing loss 
disability.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




